Citation Nr: 1333035	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-30 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for deQuervain's syndrome of the right wrist, status post first dorsal compartment release, from October 1, 2005 to February 8, 2008, and to a rating higher than 10 percent since February 9, 2008.

2.  Entitlement to an initial compensable rating for keratotic lesions of the right temporal area and left shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to September 2005.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development, and the Board is again remanding them to the RO via the AMC because of an outstanding hearing request.


REMAND

The Veteran has requested a hearing before a Veterans Law Judge (VLJ) of the Board, either in person at the RO or using video teleconferencing technology.  Generally, a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

Normally, a request for a Board hearing is made when perfecting an appeal to the Board.  See VA Form 9 (Appeal to the Board of Veterans' Appeals).  Once an appeal is certified to the Board, an appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that the appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for, in pertinent part, a personal hearing....  38 C.F.R. § 30.1304(a) (2013).


Here, the notice of certification of the appeal to the Board was sent to the Veteran on or about July 10, 2009.  The Board did not attempt to adjudicate these claims until May 2011, at which time they instead were remanded to the RO via the AMC for further development.  Thus, the Veteran had until October 10, 2009 to request a personal hearing.  Id.

The Veteran did not request a personal hearing until June 2011.  He has reiterated his desire for a hearing on numerous occasions since.  Following the expiration of the period described in 38 C.F.R. § 30.1304(a), the Board generally cannot accept, in pertinent part, a request for a hearing unless an appellant demonstrates on motion that there was good cause for delay.  38 C.F.R. § 30.1304(b)(1).  Examples of good cause include, but are not limited to, illness of the appellant or the representative, which precluded action during the period; death of an individual representative; withdrawal of an individual representative; or the discovery of evidence that was not available prior to the expiration of the period.  Id.  The regulation also provides more examples of "good cause".  Such motions must be in writing and contain the type of personal information prescribed in the regulation and must be filed at the Board.  Id.

In his many applications for a hearing to the RO and ultimately to the Board, the Veteran explained that evidence he submitted had been misinterpreted, the uncertainty of whether the Board had received evidence that he initially had submitted through his representative, and the lack of effectiveness of written arguments he had made to VA.  He emphasized that his appeal had been pending for many years and that he wanted to clarify the evidence and arguments in order to ensure his appeal is resolved posthaste.

Because his substantiated requests for a hearing have been received by the Board, the Board finds that his arguments for a hearing, collectively, are tantamount to the filing of the required motion for a hearing under 38 C.F.R. § 30.1304(b)(1).  The Board further finds that he has shown good cause for the propriety of his untimely hearing request, including by explaining his uncertainty regarding whether VA had received all of the evidence he had submitted through his representative.  

Thus, the motion for a hearing is granted, and this requested hearing before a VLJ of the Board, either in person at the RO or via video teleconference, will be scheduled.  38 C.F.R. § 20.700(a) and (e) (2013).

Accordingly, these claims are again REMANDED to the RO via the AMC, this time however for the following action:

The Veteran has indicated that he wants a hearing before a VLJ of the Board, either in person at the RO or via video teleconference.  Thus, schedule the Veteran for the first available hearing before a VLJ, either in person or via video teleconference.  Notify him and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing is held, or if he withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


